Citation Nr: 1442292	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  08-23 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tension-type headaches, to include as secondary to the service-connected degenerative joint disease of the cervical spine.

2.  Entitlement to service connection for pituitary adenoma with fatigue and blurred vision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had verified active duty for training (ACDUTRA) service from October 1975 to February 1976.  The Veteran had verified active duty service from July 1997 to March 1998.  The Veteran had verified ACDUTRA service from December 4, 2000, to December 8, 2000.  The Veteran also had verified active duty service from March 2003 and March 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in May 2008.  The RO issued a Statement of the Case (SOC) in July 2008.  In August 2008 and November 2008, the Veteran filed her Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The RO in Roanoke, Virginia, currently has jurisdiction over the appeal.

In her November 2008 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a December 2010 letter, she was notified that her hearing had been scheduled.  In a subsequent January 2011 letter, the Veteran stated that she wished to withdraw her request for a hearing.  Thus, her hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

In January 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, a subsequent December 2012 rating decision granted the previously appealed service connection claims for a lumbar spine disorder and a cervical spine disorder.  The Veteran did not appeal either the initial disability ratings or effective dates assigned.  Therefore, those claims have resolved, and are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013).  The remaining issues were then returned to the Board for appellate disposition.

The Board notes that this appeal was originally certified to the Board as one issue.  However, as will be discussed below, the Board is granting service connection for headaches.  Thus, the Board has separated the issues out accordingly.

The Agency of Original Jurisdiction (AOJ) last adjudicated this appeal in the November 2012 Supplemental SOC (SSOC).  Subsequently, additional lay and medical evidence was added to the record.  However, the Veteran waived her right to have the AOJ initially consider this evidence in a statement dated in August 2014.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with her paper claims file.

The issue of entitlement to service connection for pituitary adenoma with fatigue and blurred vision is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At her September 2006 VA examination, the Veteran was diagnosed with tension-type headaches.

2.  The Veteran is currently service-connected for degenerative joint disease of the cervical spine.

3.  The September 2006 VA examiner, following a physical examination of the Veteran and a review of the Veteran's claims file, determined that the Veteran's current cervical strain, and its associated neck pain, was the "more likely cause" of the Veteran's headaches.

4.  There are no other medical opinions of record addressing the etiology of the headaches on a secondary service connection basis.


CONCLUSION OF LAW

In resolving all reasonable doubt in the Veteran's favor, service connection for tension-type headaches, as secondary to the service-connected degenerative joint disease of the cervical spine, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


ORDER

Entitlement to service connection for tension-type headaches, as secondary to the service-connected degenerative joint disease of the cervical spine, is granted.


REMAND

In January 2012, the Board remanded the pituitary adenoma claim for the AOJ to clarify the Veteran's actual dates of active military service - specifically, as there is conflicting information in the claims file regarding whether the Veteran's third period of active duty ended in March 2004 or March 2006.  Upon remand, no further development or clarification was undertaken by the AOJ.  The recent December 2012 rating decision lists both (March 2004 and March 2006), and does not provide any clarification.  Therefore, the claim must again be remanded to obtain clarification regarding the Veteran's dates of active military service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the Veteran ... as a matter of law, the right to compliance with the remand orders").  

Additionally, the evidence of record suggests that the Veteran's pituitary adenoma may have pre-existed her third period of active military service.  

In this regard, the Veteran has not been provided with a proper duty-to-assist notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing service connection based on aggravation of a pre-existing disorder.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Further, upon remand, the Veteran was provided a VA examination in February 2012.  The VA examiner diagnosed the Veteran with pituitary adenoma, asymptomatic.  The examiner then provided a positive nexus opinion regarding direct service connection.  In an addendum medical opinion dated the same month, the VA examiner provided a negative nexus opinion regarding direct service connection.  As support for the negative opinion, the examiner pointed to an October 2003 private treatment record, which documented a two year history of prolactinoma.  The examiner stated that the Veteran was not on active duty at that time (i.e., 2001), and thus the examiner found that the pituitary adenoma was not incurred in the Veteran's active military service.  Thus, it appears as though the VA examiner is suggesting that the Veteran's pituitary adenoma pre-existed her third period of active duty from March 2003 to March 2004.  The record contains February 2004 notations of pituitary adenoma during the Veteran's active duty service.  In this regard, a VA medical opinion is necessary to determine whether the pituitary adenoma pre-existed the Veteran's third period of active duty, and, if so, whether the disorder was aggravated beyond its natural progression by this period of military service.  38 U.S.C.A. §§ 1111, 1153, 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.306 (2013); see McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).

The Veteran is hereby notified that it is her responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should verify all of the Veteran's actual periods of active duty, ACDUTRA and INACDUTRA in the Army Reserves, especially in 2000 and 2001 and from March 2004 to March 2006.  The AOJ must make a written determination regarding the Veteran's service dates.

If the Veteran's dates of service are different from those verified in the Introduction of this decision, those new dates must be provided to the VA examiner.

2.  Send the Veteran a VCAA letter pertaining to her pituitary adenoma claim, to include information regarding establishing aggravation of a pre-existing disorder under 38 U.S.C.A. §§ 1111, 1153 and 38 C.F.R. § 3.306.  

3.  Return the record to the February 2012 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's current pituitary adenoma with blurred vision and fatigue.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the February 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The VA examiner is requested to specifically address the following:

(a)  Did the Veteran clearly and unmistakably (i.e.,  undebatably) enter her third period of active duty from March 2003 to March 2004 with pre-existing pituitary adenoma?  The examiner should consider the October 2003 private treatment record that documents a 2 year history of hyperprolactinemia.

(i)  If yes, was the pre-existing pituitary adenoma clearly and unmistakably (i.e., undebatably) not aggravated (i.e., did not increase in severity beyond the natural progression of the disease) by her third period of active duty from March 2003 to March 2004?  The examiner should consider the February 2004 Report of Medical Examination and Report of Medical History, which document pituitary adenoma.

In forming his or her opinion, the VA examiner must ask the Veteran about her symptoms during her active military service and since her active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the claim on appeal.  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


